 
 

 [anoteros.jpg]  
 
 
Antero Payment Solutions
24328 Vermont Ave #300
Harbor City, Ca. 90710
Office (310) 997-2482
Toll free (800) 499-0072
Fax (310) 954-9243
www.anteropaymentsolutions.com

 
 


JOINT VENTURE AGREEMENT


This Joint Venture Agreement (the “Agreement”), is made and entered into to be
effective for all purposes as of August 29, 2011, by and among Antero Payment
Solutions, Inc., a Nevada corporation, (“Antero”), with its principal place of
business located at 24328 Vermont Ave. #300 Harbor City, CA 90710, and Veritec
Financial Systems, Inc., a Delaware corporation (“Veritec”), with its principal
place of business at 2445 Winnetka Ave. N., Golden Valley, MN, 55427. Each of
the Parties to this Agreement is individually referred to herein as a “Party”
and collectively as the “Parties.”


WITNESSETH:


WHEREAS, Antero is in the business of, among other things, developing,
promoting, licensing and supporting its Antero SVS Third Party Processing
Platform designed for companies selling and/or licensing products and services
in the credit, debit, prepaid, and/or gift card markets (the “Antero SVS”);


WHEREAS, Veritec is in the business of, among other things, developing,
promoting, licensing and supporting its VTFS Account Management Platform (the
“VTFS Platform”), MTC™ (mobile toggle debit card), blinx On-Off™ and other debit
based products;


WHEREAS, the Parties desire to enter into a business relationship (the “Business
Relationship”) whereby the Parties will utilize the other’s technology to
further their own businesses, by entering into that certain Antero SVS Software
License Agreement (the “License Agreement”), and that certain ISO/ Processor
Agreement (the “ISO/Processor Agreement”) concurrently herewith;
 
WHEREAS, the foregoing recitals are true and correct and are incorporated in the
Agreement by this reference.
 
NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:


AGREEMENT
 
 
1.
Reciprocal Agreements.  In furtherance of the Business Relationship, Antero will
provide Veritec with a non-transferable, perpetual, exclusive right to use the
Antero SVS and any supporting documentation as further set forth in the License
Agreement, which is attached hereto as Exhibit A, in exchange Veritec will
engage Antero under its Independent Sales Organization (“ISO”) and Processor
Agreement with First California Bank (“FCB”) and Visa, as a strategic partner of
Veritec as further set forth in the ISO/Processor Agreement, which is attached
hereto as Exhibit B (collectively the License Agreement and the ISO/ Processor
Agreement shall be referred to herein as the “Reciprocal Agreements”). Except
for the payment of the Fee set forth herein, Veritec and Antero understand and
agree to work out a fair and comparable arrangement with regards to the cost
difference associated with the consideration provided by each of the Reciprocal
Agreements; however, neither Party wishes to pay such cost difference upfront.
Notwithstanding the foregoing, Antero currently has in place, and the same shall
be excluded from the exclusivity provided hereunder, the following programs
InforServ/Secopay, Refpay, GTP, Antero and FIS.

 

 
 

--------------------------------------------------------------------------------

 

[anoteros.jpg]  
 
 
Antero Payment Solutions
24328 Vermont Ave #300
Harbor City, Ca. 90710
Office (310) 997-2482
Toll free (800) 499-0072
Fax (310) 954-9243
www.anteropaymentsolutions.com

 
 


 
 
2.
Consideration. Antero shall pay Veritec a one-time, non-refundable Fee (the
“Fee”) of twenty-five thousand dollars ($25,000), upon execution of this
Agreement, in exchange for Veritec engaging Antero under the ISO/Processor
Agreement as an affiliate (“Affiliate”).

 
 
3.
Term. This Agreement shall continue for a term of five (5) years which shall be
automatically renewed for additional five (5) year terms, unless earlier
terminated by the written consent of both Parties.

 
 
4.
Mediation or Arbitration of Disputes. If a dispute arises out of or relates to
this Agreement, or the breach thereof, and if the dispute cannot be settled
through negotiation, the Parties agree first to try in good faith to settle the
dispute by mediation administered by the American Arbitration Association under
its Commercial Mediation Procedures before resorting to arbitration, litigation,
or some other dispute resolution procedure.

 
 
5.
Obligations of Antero. Antero represents and warrants that in furtherance of the
Business Relationship, Antero will:



a)  
Identify those systems and functionality, including but not limited to Consumer,
Administrative, Ordering, Loading, Fraud, Security and Reporting Interfaces and
Systems as necessary to support multiple Veritec and Antero programs, which are
currently working and available as distinguished from those components which
require additional development time and resources;

b)  
Provide integration services to connect the Antero SVS with Veritec’s existing
platforms and other such platforms as may be reasonably necessary;

c)  
Provide ongoing maintenance and updates of the Antero SVS as necessary and
required to support Veritec’s use of the Antero SVS;

d)  
Offer additional development, consulting, and support as may be reasonably
necessary, which shall be invoiced ad-hoc by Antero (upon quote and approval by
Antero);

e)  
Review, evaluate, modify and otherwise possibly reconstitute programming, which
has already been completed by Antero, as needed to best serve Veritec’s needs;

f)  
Provide the Antero SVS for multiplicity with functionality along with advanced
applications and networks;

g)  
Manage all marketing aspects of Card of America exclusively;

h)  
Execute written documentation on all new business opportunities, which shall be
directed to the issuing bank in conjunction with Veritec’s direction; and.

i)  
Antero will License the Antero SVS per the Antero SVS Software License
Agreement.



 
6.
Obligations of Veritec. Veritec represents and warrants that in furtherance of
the Business Relationship, Veritec will:

 
a)  
Engage Antero under the ISO/Processor Agreement  ;

b)  
Register a Payroll Plus card program (BIN) with VISA and FCB for Antero under
the program name of Card of America (“Card of America Program”);

c)  
Establish Antero as an ISO with FCB;

d)  
Take responsibility for supporting its VTFS Platform, which shall be used in
concert with Antero SVS and Card of America Programs;

e)  
Host and manage the Antero SVS at Veritec's existing data center;

f)  
Comply with all PCI level 1 Certifications as required by FCB, and supply a
report on compliance (“ROC”) prior to the release of the Antero SVS;

g)  
Provide a “preferred rate” and/or competitive rate of its processing services to
Antero; and.

h)  
Manage and process all of the card programs as well as provide customer services
to cardholders.




 
 

--------------------------------------------------------------------------------

 

[anoteros.jpg]  
 
 
Antero Payment Solutions
24328 Vermont Ave #300
Harbor City, Ca. 90710
Office (310) 997-2482
Toll free (800) 499-0072
Fax (310) 954-9243
www.anteropaymentsolutions.com

 
 


7.     Representations, Warranties and Covenants of both Parties.


Each Party represents and warrants to the other Party hereto that, to the best
of its knowledge:


a)  
it has full power and authority to carry on its business and to enter into this
Agreement and any agreement or instrument referred to or contemplated by this
Agreement;

b)  
neither the execution and delivery of this Agreement nor any of the Agreements
referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated conflict with, result in the breach of or
accelerate the performance required by, any agreement to which it is a party,
excepting only variances required under finance documents; and,

c)  
the execution and delivery of this Agreement and the agreements contemplated
hereby will not violate or result in the breach of the laws of any jurisdiction
applicable or pertaining thereto or of its constating documents.



Each Party covenants, warrants and agrees with the other Party:


a)  
to perform or cause to be performed its  obligations  and  commitments under
this Agreement and the Exhibits hereto;

b)  
not to engage either alone or in association with others in any activity in
respect of the Business Relationship between the parties, except as provided or
authorized by this Agreement;

c)  
to be just and faithful in all its activities and dealings with the other Party;

d)  
that any information which the Parties may provide to each other or any
permissible person or company will be accurate and complete in all material
respects and not misleading, and will not omit to state any fact or information
which would be material to the Parties or such permissible person or company;

e)  
that the representations, warranties and covenants set forth herein are
conditions on which the Parties have relied in entering into this Agreement and
each Party shall indemnify and save the other Party harmless from all loss,
damage, costs, actions and suits arising out of or in connection with any breach
of any representation, warranty, covenant, agreement or condition made by them
and contained in this Agreement.



 
8.
Purpose and Creation of the Joint Venture. The Parties form this joint venture
to form the Business Relationship with each other, whereby the Parties will
utilize each other’s technologies, licenses, and solutions pursuant to the terms
and conditions of the Reciprocal Agreements, in order to provide front-end
payment solutions to the Parties’ customers.



 
10.
Right of First Refusal. In the event that Veritec receives or solicits any offer
(the "Offer") from any person or entity relating to the sale of disposition of
the company, then the Offer shall forthwith be sent to Antero. Upon receipt of
notice of the Offer, Antero shall have twenty (20) days from the date of receipt
within which to give Veritec notice that it desires and agrees to so purchase
Veritec ("Intent to Buy") on the same terms and conditions as are contained in
the Offer.




 
 

--------------------------------------------------------------------------------

 

[anoteros.jpg]  
 
 
Antero Payment Solutions
24328 Vermont Ave #300
Harbor City, Ca. 90710
Office (310) 997-2482
Toll free (800) 499-0072
Fax (310) 954-9243
www.anteropaymentsolutions.com

 
 


11.
Waiver. If any provision of this Agreement shall fail to be strictly enforced,
or any Party shall consent to any action by any other Party, or shall waive
any  provisions as set out  herein, such action by such Party shall not be
construed as a general waiver  thereof but only a waiver for the specific  time
that such waiver or failure to enforce takes place and shall at no time be
construed as a consent, waiver, or excuse for any failure to perform and act in
accordance  with this Agreement at any past or future occasion.



12.
Indemnity. The Parties shall each indemnify each other, and the other Parties’
directors, officers, partners, employees and ISOs (each such Person being called
an “Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements, incurred by or asserted against any
Indemnitee arising out of in any way connected with, or as a result of (i) the
execution or delivery of this Agreement or any instrument, certificate or
document contemplated hereby, the performance by the Parties of their respective
obligations hereunder or the consummation of the transactions contemplated
hereby, and (ii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto.



13.
Further Assurances. Each of the Parties hereto, shall from time to time and at
all times, do all such further acts and execute and deliver all further deeds
and documents as shall be  reasonably  required in order to fully  perform and
carry out the terms of this Agreement. This section shall not be construed as
imposing any obligation on any Party to provide guarantees.



14.
Use of Name. No Party shall,  except with written permission or when required by
this Agreement,  or by any law, by-law,  ordinance, rule, order or regulation,
use, suffer or permit to be used, directly or indirectly, the name of any other
Party for any purpose related to this Agreement or the Reciprocal Agreements.



15.
Entire Agreement. This Agreement and the Reciprocal Agreements incorporated
herein by reference embody the entire agreement and understanding among the
Parties hereto and supersede all prior  agreements and undertakings, whether
oral or written, relative to the subject matter hereof.



16.
Amendment. This Agreement may not be changed orally but only by an agreement in
writing, executed by each of the Parties.



17.
Enurement. This Agreement shall enure to the benefit of and be binding upon the
Parties hereto and their respective successors and permitted assigns.



18.
Governing Law. This Agreement and the rights and remedies of each Party arising
out of or relating to this Agreement (including, without limitation, equitable
remedies) shall (with the exception of any applicable federal laws) be solely
governed by, interpreted under, and construed and enforced in accordance with
the laws (without regard to the conflicts of law principles) of the State of
Nevada, as if this Agreement were made, and as if its obligations are to be
performed, wholly within the State of Nevada.





19.
Severability. If any one or more of the provisions contained herein should be
invalid, illegal or unenforceable in any respect in any jurisdiction, the
validity, legality and enforceability of such provision shall not in any way be
affected or impaired thereby in any other jurisdiction, and the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.



20.
Headings. The division of this Agreement into articles and sections and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this Agreement.

 
 
 
 

--------------------------------------------------------------------------------

 

[anoteros.jpg]  
 
 
Antero Payment Solutions
24328 Vermont Ave #300
Harbor City, Ca. 90710
Office (310) 997-2482
Toll free (800) 499-0072
Fax (310) 954-9243
www.anteropaymentsolutions.com

 
 

 
 


IN WITNESS WHEREOF the Parties hereto have executed this Agreement as of the
day, month and year first written above.

 

Antero Payment Solutions, Inc.  
 
[anoterossig1.jpg]
 
   By: Michael j Sinnwell Jr    Its:
President
                               
Veritec Financial Systems, Inc.
 
 
[anoterossig2.jpg]
 
   By: Van Thuy Tran    Its: CEO        

 
 
 
 

--------------------------------------------------------------------------------

 